


116 S4144 IS: Sport Fish Restoration and Recreational Boating Safety Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4144
IN THE SENATE OF THE UNITED STATES

July 1, 2020
Mr. Wicker (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To amend the Dingell-Johnson Sport Fish Restoration Act with respect to sport fish restoration and recreational boating safety, and for other purposes.


1.Short titleThis Act may be cited as the Sport Fish Restoration and Recreational Boating Safety Act of 2020. 2.FindingsCongress finds that—
(1)the Sport Fish Restoration and Boating Trust Fund established by section 9504(a) of the Internal Revenue Code of 1986 (referred to in this section as the Trust Fund) was established in 1950 to provide dedicated funding for aquatic conservation and boating safety; (2)the Trust Fund is a user fee-public benefit system funded through motorboat fuel tax receipts, import duties, and excise taxes on small engines, fishing equipment, and electric motors;
(3)the Trust Fund provides nearly $650,000,000 annually for recreational infrastructure projects, coastal wetlands restoration, and boating safety and conservation programs in all 50 States; (4)since 2010, more than 28,000 acres of habitats have been restored and improved throughout coastal wetland ecosystems, which not only serve a critical role in conservation, but provide a significant economic benefit to coastal communities;
(5)the recreational boating and angling community, as well as State agencies, recognize the significant increase in the use of nonmotorized, human-propelled vessels in recent years; and (6)growth of the human-propelled vessel community has required the Coast Guard and State agencies to use significant resources to address human-propelled vessel infrastructure, boating safety, law enforcement, and search and rescue needs, all of which are paid for by the Trust Fund.
3.Division of annual appropriations
(a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a), by striking 2021 and inserting 2025;
(2)in subsection (b)— (A)in paragraph (1)—
(i)in subparagraph (A), by striking 2021 and inserting 2025; and (ii)by striking subparagraph (B) and inserting the following:

(B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for the fiscal year that includes the date of enactment of the Sport Fish Restoration and Recreational Boating Safety Act of 2020, the sum obtained by adding—
(I)the available amount specified in this subparagraph for the preceding fiscal year; and (II)$979,500; and
(ii)for each fiscal year thereafter, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and
(II)the product obtained by multiplying— (aa)the available amount specified in this subparagraph for the preceding fiscal year; and
(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and (B)in paragraph (2)—
(i)in subparagraph (A), by striking 2016 through 2021 and inserting 2020 through 2025; and (ii)by striking subparagraph (B) and inserting the following:

(B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for fiscal year 2020, $12,000,000; and
(ii)for fiscal year 2021 and each fiscal year thereafter, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and
(II)the product obtained by multiplying— (aa)the available amount specified in this subparagraph for the preceding fiscal year; and
(bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and (3)in subsection (e)(2), by striking $900,000 and inserting $1,300,000.
(b)AdministrationSection 9(a) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h(a)) is amended— (1)by striking paragraphs (1) and (2) and inserting the following:

(1)personnel costs of employees for the work hours of each employee spent directly administering this Act, as those hours are certified by the supervisor of the employee;; (2)by redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively;
(3)in paragraph (2) (as so redesignated), by striking paragraphs (1) and (2) and inserting paragraph (1); (4)in paragraph (4)(B) (as so redesignated), by striking full-time equivalent employee authorized under paragraphs (1) and (2) and inserting employee authorized under paragraph (1); 
(5)in paragraph (8)(A) (as so redesignated), by striking on a full-time basis; and (6)in paragraph (10) (as so redesignated)—
(A)by inserting or part-time after full-time; and (B)by inserting , subject to the condition that the percentage of the relocation expenses paid with funds made available pursuant to this Act may not exceed the percentage of the work hours of the employee that are spent administering this Act after incurred.
(c)Other activitiesSection 14(e) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m(e)) is amended by adding at the end the following:  (3)A portion, as determined by the Sport Fishing and Boating Partnership Council, of funds disbursed for the purposes described in paragraph (2) but remaining unobligated as of October 1, 2020, shall be used to study the impact of derelict vessels and identify recyclable solutions for recreational vessels..
(d)Recreational boating safetySection 13107(c)(2) of title 46, United States Code, is amended by striking No funds available and inserting On or after October 1, 2023, no funds available. 4.Wildlife restoration fund administration (a)Allocation and apportionment of available amountsSection 4(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(a)) is amended—
(1)in paragraph (1), by striking subparagraph (B) and inserting the following:  (B)Available amountsThe available amount referred to in subparagraph (A) is—
(i)for the fiscal year that includes the date of enactment of the Sport Fish Restoration and Recreational Boating Safety Act of 2020, the sum obtained by adding— (I)the available amount specified in this subparagraph for the preceding fiscal year; and
(II)$979,500; and (ii)for each fiscal year thereafter, the sum obtained by adding—
(I)the available amount specified in this subparagraph for the preceding fiscal year; and (II)the product obtained by multiplying—
(aa)the available amount specified in this subparagraph for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and
(2)in paragraph (2)— (A)in subparagraph (A), by inserting subsequent before fiscal year.; and
(B)by striking subparagraph (B) and inserting the following:  (B)Apportionment of unobligated amounts (i)In generalNot later than 60 days after the end of a fiscal year, the Secretary of the Interior shall apportion among the States any of the available amount under paragraph (1) that remained available for obligation pursuant to subparagraph (A) during that fiscal year and remains unobligated at the end of that fiscal year.
(ii)RequirementThe available amount apportioned under clause (i) shall be apportioned on the same basis and in the same manner as other amounts made available under this Act were apportioned among the States for the fiscal year in which the amount was originally made available.. (b)Authorized expenses for administrationSection 9(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h(a)) is amended—
(1)by striking paragraphs (1) and (2) and inserting the following:  (1)personnel costs of employees for the work hours of each employee spent directly administering this Act, as those hours are certified by the supervisor of the employee;;
(2)by redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively; (3)in paragraph (2) (as so redesignated), by striking paragraphs (1) and (2) and inserting paragraph (1);
(4)in paragraph (4)(B) (as so redesignated), by striking full-time equivalent employee authorized under paragraphs (1) and (2) and inserting employee authorized under paragraph (1);  (5)in paragraph (8)(A) (as so redesignated), by striking on a full-time basis; and
(6)in paragraph (10) (as so redesignated)— (A)by inserting or part-time after full-time; and
(B)by inserting , subject to the condition that the percentage of the relocation expenses paid with funds made available pursuant to this Act may not exceed the percentage of the work hours of the employee that are spent administering this Act after incurred.  5.Recreational boating access (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Sport Fishing and Boating Partnership Council, the Committee on Natural Resources and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate a report that, to the extent practicable, given available data, shall document—
(1)the use of nonmotorized vessels in each State and how the increased use of nonmotorized vessels is impacting motorized and nonmotorized vessel access; (2)user conflicts at waterway access points; and
(3)the use of— (A)Sport Fish Restoration Program funds to improve nonmotorized access at waterway entry points and the reasons for providing that access; and 
(B)Recreational Boating Safety Program funds for nonmotorized boating safety programs. (b)ConsultationThe Comptroller General of the United States shall consult with the Sport Fishing and Boating Partnership Council and the National Boating Safety Advisory Council on study design, scope, and priorities for the report under subsection (a). 

